Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                February 01, 2019

The Court of Appeals hereby passes the following order:

A19A1299. ROLANDAS MILINAVICIUS v. THE STATE.

      Following a jury trial, Rolandas Milinavicius was convicted of two counts each
of malice murder, felony murder, aggravated assault, and possession of a firearm
during the commission of a felony. His convictions were affirmed on appeal. See
Milinavicius v. State, 290 Ga. 374 (721 SE2d 843) (2012). In 2018, Milinavicius filed
a pro se motion seeking, among other things, copies of the grand jury proceedings and
the indictment in his case pursuant to the Georgia Open Records Act. The trial court
dismissed the motion, and Milinavicius then filed the instant direct appeal.
      Under our Constitution, the Supreme Court has appellate jurisdiction over
“[a]ll cases in which a sentence of death was imposed or could be imposed.” Ga.
Const. of 1983, Art. VI, Sec. VI, Par. III (8). Because a penalty of death can be
imposed for the crime of malice murder, jurisdiction is proper in the Supreme Court.
See OCGA § 16-5-1 (a), (e) (1); Neal v. State, 290 Ga. 563, 572 (722 SE2d 765)
(2012) (Hunstein, C. J., concurring). The Supreme Court’s jurisdiction over murder
cases includes appeals from orders resolving post-judgment motions in such cases.
See Simpson v. State, 292 Ga. 764, 764-765 (740 SE2d 124) (2013).
      Accordingly, Milinavicius’s appeal is hereby TRANSFERRED to the Supreme
Court for disposition.

                                   Court of Appeals of the State of Georgia
                                          Clerk’s Office, Atlanta,____________________
                                                                    02/01/2019
                                          I certify that the above is a true extract from
                                   the minutes of the Court of Appeals of Georgia.
                                          Witness my signature and the seal of said court
                                   hereto affixed the day and year last above written.


                                                                                   , Clerk.